Title: To James Madison from James Monroe, 19 September 1796
From: Monroe, James
To: Madison, James


Dear Sir
Paris Sepr. 19. 1796.
From what I see in an American newspaper and what Dr. Edwards writes me from London it is probable the English faction with us will endeavor to impose on the publick the belief of an intrigue between some men in America [and] this government to prevail on the latter to interfere in our interior and to make Major Fulton the organ—nothing is more false—the man has come here to get paid what was due him in Genet’s time, and also to Clark—and in which I hear he does not succeed. This government hesitates as I hear to take Louisiana lest it should permanently weaken the between France and the United States—much less therefore wod. they dabble in a business of that kind. The above principle operates with force even at the present moment, when it is naturally weaker than at any other period. Besides the man is not a fit agent for such a business. He appears to be a worthy well tempered person, but well satisfied I am he has no trust unless it is to sell land or some such one. Be assured he has no communication with any person of weight here or was ever heard of by them. I have thought proper to add the above as a supplement to my last, & to add further that Jourdan is still on the retreat, and that Bournonville is spoken of for his successor. Wonderful is the conflict in this hemisphere, and its issue always incertain, tho’ greatly preponderant has Fr: been so far during the campaign, and from wh. nothing has detracted except the reverse with the army under Jourdan wh. it is to be hoped is only temporary. As this government has no confidence in ours I have been able to shelter the last only by the virtues of the patriotic party upon whose ground it is known I stand & whose sentiments I have said I spake. One of yr. letters was of great use to me in this respect. Tell me ought I to resign. I had much rather withdraw. This man Fulton talks of the principal characters here without knowing them and I suspect was attended to much by my friends in America by reason of his talking so much of me but this was wrong because he had no introductory letters from me—tho in as far as I know a good sort of man—by this however he gained a consequence he ought not to have. It were hard at the moment when by the virtue of Republican party war has so far been prevented that party should be charged with attempting to bring it on.
I enclose you a paper wh. gives the most brilliant acct. of Bounaparte’s late victories in the Tyrol by wh. he has just taken 16.000 prisoners & ruined agn. Wurmsers army. Moreau gives too by yesterday’s courier the most flattering accts. of his situation & progress & Jourdan’s situation ceases now to be dangerous. In addition to wh. Bournonville is on the march to join him with 25.000. men. The Directoire are firm & in high spirits as indeed they ought to be.
Be assured if Pinkny is put in any place he goes with the other party he is a good man.
